PER CURIAM:
*540Following a jury trial in the Circuit Court of Jackson County, Appellant Eric Bratton was convicted of two counts of second-degree assault in violation of § 565.060, RSMo, and two counts of armed criminal action in violation of § 571.015, RSMo. After we affirmed his convictions on direct appeal, Bratton filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied Bratton's motion after an evidentiary hearing. Bratton appeals. He first argues that his trial counsel was ineffective for failing to object to references during the prosecutor's opening statement and during a police officer's testimony that Bratton's companion had made statements implicating Bratton. Bratton also argues that his trial counsel was ineffective in advising Bratton to waive jury sentencing, and to instead submit to sentencing by the trial judge, who was a former prosecutor. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).